MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in denying petitioners’ motion to reopen. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion). A motion to reopen removal proceedings must be filed no later than ninety days after the date on which the final order of removal was entered. See 8 C.F.R. § 1003.2(c)(2). Petitioners’ motion to reopen would have been due no later than October 23, 2002. The record reflects that petitioners’ filed their motion to reopen on September 28, 2006, almost four years after their final orders of removal were entered. Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(e) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.